DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 16 objected to because of the following informalities:  each claim recites the phrase, “…coupled to the crane to power the crane” (emphasis added). “The crane” lacks proper antecedent basis, and will therefore be interpreted as “a crane”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (U.S. Patent Publication Number 2008/0122195) in view of Bauman et al. (U.S. Patent Publication Number 2011/0298624).
Regarding Claim 1:
Beeson et al. discloses an auxiliary power system for a vehicle (Fig. 1, service pack 12 and vehicle 10, and their related discussion; see, for example, paragraphs 0019-0023, etc.), comprising: an engine (Fig. 1, service engine 32, and its related discussion; see, for example, paragraphs 0019-0023, etc.); a generator configured to convert mechanical energy from the engine to electrical energy (Fig. 1, generator 34, and its related discussion; see, for example, paragraphs 0019-0023, etc.); and a battery charging circuit (Fig. 1, battery of vehicle 10, and its related discussion; see, for example, paragraphs 0007, 0035-0036 which disclose battery charging; charging circuit not shown) configured to: receive the electrical energy from the generator (Fig. 1, generator 34, battery of vehicle 10, and their related discussion; see, for example, paragraph 0035 which discloses the generator may provide power to charge the vehicle batteries, or other batteries); generate output power in a plurality of modes, wherein the battery charging circuit is coupled to a battery and configured to charge the battery (Fig. 1, battery of vehicle 10, and its related discussion; see, for example, paragraphs 0007, 0035-0036 which disclose battery charging; charging circuitry not shown. Plurality of modes including a first mode for generating output power discharged from the battery, and a second mode for generating output power to charge the battery); and coupled to the crane to power the crane; and generate output power to power the crane according to a first mode (Fig.’s 1 and 8, service pack 12, crane 108, and their related discussion; see, for example, paragraphs 0019-0023, 0043-0044, etc.). While Beeson discloses a battery charging circuit for generating output power in a plurality of modes, Beeson fails to teach the battery charging circuit is configured to generate output power to charge the battery according to a first, second, or third mode of the plurality of modes.
However, Bauman et al., which is similarly directed towards a vehicle power management system, discloses a battery charging circuit (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion) configured to: generate output power in a plurality of modes (see, for example, Abstract, claims 1 and 9, etc.); and generate output power to charge the battery according to a first, second, or third mode of the plurality of modes (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion; see, for example, Abstract, claims 1 and 9, paragraphs 0007-0009, etc. which disclose a rapid charge mode, a normal charge mode, and a trickle charge mode dependent upon the state of charge of the battery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beeson to generate output power to charge a battery according to a first, second, or third mode, as taught within Bauman, to ensure the battery will be charged in a manner corresponding to the batteries respective state of charge.
Regarding Claim 2:
Modified Beeson teaches the limitations of the preceding claim 1. Modified Beeson, in further view of Bauman, discloses comprising power conversion circuitry comprising at least one of a welding output or a battery charging output (Fig. 1, charger 12 and its related discussion; see, for example, paragraph 0017 which discloses the charger system 12, coupled to battery 11, will convert mechanical energy to a voltage desired for charging the battery 11).
Regarding Claim 3:
Modified Beeson teaches the limitations of the preceding claim 2. Modified Beeson, in further view of Bauman, discloses wherein the power conversion circuitry is configured to charge the battery via the battery charging output (Fig. 1, charger 12 and its related discussion; see, for example, paragraph 0017 which discloses the charger system 12, coupled to battery 11, will convert mechanical energy to a voltage desired for charging the battery 11).
Regarding Claim 4:
Modified Beeson teaches the limitations of the preceding claim 1. Modified Beeson, in  further view of Beeson, discloses wherein the battery is a cranking battery installed in the vehicle (Fig. 1, battery of vehicle 10, and its related discussion; see, for example, paragraphs 0007, 0035-0036).
Regarding Claim 8:
Modified Beeson teaches the limitations of the preceding claim 2. Modified Beeson, in further view of Beeson, discloses comprising a remote control interface configured to control at least one aspect of the power conversion circuitry (Fig. 1, remote control panel/device 46A, and its related discussion; see, for example, paragraphs 0024-0025, 0045, etc.).
Regarding Claim 9:
Modified Beeson teaches the limitations of the preceding claim 8. Modified Beeson, in further view of Beeson, discloses wherein the remote control interface is configured to control operation of the crane receiving the electrical power from the power conversion circuitry (Fig.’s 1 and 8, remote control panel/device 46A, crane 108, and their related discussion; see, for example, paragraphs 0024-0025, 0045, etc.).
Regarding Claim 10:
Modified Beeson teaches the limitations of the preceding claim 1. Modified Beeson, in further view of Beeson, discloses wherein the power conversion circuitry comprises an alternating current (AC) receptacle, and the power conversion circuitry configured to provide the electrical power to the crane via an electrical cord when the electrical cord is plugged into the AC receptacle (Fig. 1, electrical receptacles 48 and 49 for supplying AC and DC power respectively of service pack 12, and their related discussion; as discussed throughout, said crane of Beeson is capable of receiving power to function in the forms of electrical, mechanical, hydraulic, or in some instances electrically and hydraulically. As also shown, the necessary wiring and components to connect loads, such as a crane for example, would need to be utilized so as to connect with the service pack 12 of Beeson).
Regarding Claim 11:
Modified Beeson teaches the limitations of the preceding claim 1. Modified Beeson, in further view of Beeson, discloses wherein the crane and the auxiliary power system are installed on the vehicle, and the power conversion circuitry is configured to provide the electrical power to operate the crane while an engine of the vehicle is off (Fig.’s 1 and 8, crane 108, vehicle 10, service pack 12, and their related discussion; see, for example, paragraphs 0035-0036).
Regarding Claim 14:
Modified Beeson teaches the limitations of the preceding claim 1. Modified Beeson, in further view of Beeson, discloses wherein the crane is an electric crane (Fig.’s 1 and 8, crane 108, and its related discussion; see, for example, paragraphs 0043-0045).
Regarding Claim 15:
Modified Beeson teaches the limitations of the preceding claim 1. Modified Beeson, in further view of Bauman, discloses wherein the output power for the first, second, and third modes of the plurality of modes corresponds to a first, second, and third current amount, respectively (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion; see, for example, Abstract, claims 1 and 9, paragraphs 0007-0009, etc. which disclose a rapid charge mode, a normal charge mode, and a trickle charge mode dependent upon the state of charge of the battery).
Regarding Claim 16:
Beeson et al. discloses an auxiliary power system for a vehicle (Fig. 1, service pack 12 and vehicle 10, and their related discussion; see, for example, paragraphs 0019-0023, etc.), comprising: a battery charging circuit (Fig. 1, battery of vehicle 10, and its related discussion; see, for example, paragraphs 0007, 0035-0036 which disclose battery charging; charging circuit not shown) configured to: receive the electrical energy from a generator (Fig. 1, generator 34, battery of vehicle 10, and their related discussion; see, for example, paragraph 0035 which discloses the generator may provide power to charge the vehicle batteries, or other batteries); generate output power in a plurality of modes, wherein the battery charging circuit is coupled to a battery and configured to charge the battery (Fig. 1, battery of vehicle 10, and its related discussion; see, for example, paragraphs 0007, 0035-0036 which disclose battery charging; charging circuitry not shown. Plurality of modes including a first mode for generating output power discharged from the battery, and a second mode for generating output power to charge the battery); and coupled to the crane to power the crane; and generate output power to power the crane according to a first mode (Fig.’s 1 and 8, service pack 12, crane 108, and their related discussion; see, for example, paragraphs 0019-0023, 0043-0044, etc.). While Beeson discloses a battery charging circuit for generating output power in a plurality of modes, Beeson fails to teach the battery charging circuit is configured to generate output power to charge the battery according to a first, second, or third mode of the plurality of modes.
However, Bauman et al., which is similarly directed towards a vehicle power management system, discloses a battery charging circuit (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion) configured to: generate output power in a plurality of modes (see, for example, Abstract, claims 1 and 9, etc.); and generate output power to charge the battery according to a first, second, or third mode of the plurality of modes (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion; see, for example, Abstract, claims 1 and 9, paragraphs 0007-0009, etc. which disclose a rapid charge mode, a normal charge mode, and a trickle charge mode dependent upon the state of charge of the battery); and wherein the output power for the first, second, and third modes of the plurality of modes corresponds to a first, second, and third current amount, respectively (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion; see, for example, Abstract, claims 1 and 9, paragraphs 0007-0009, etc. which disclose a rapid charge mode, a normal charge mode, and a trickle charge mode dependent upon the state of charge of the battery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beeson to generate output power to charge a battery according to a first, second, or third mode, as taught within Bauman, to ensure the battery will be charged in a manner corresponding to the batteries respective state of charge.
Regarding Claim 17:
Modified Beeson teaches the limitations of the preceding claim 16. Modified Beeson, in further view of Bauman, discloses wherein the first mode corresponds to a rapid charging mode (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion; see, for example, Abstract, claims 1 and 9, paragraphs 0007-0009, etc. which disclose a rapid charge mode).
Regarding Claim 18:
Modified Beeson teaches the limitations of the preceding claim 16. Modified Beeson, in further view of Bauman, discloses wherein the third mode corresponds to a trickle charging mode (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion; see, for example, Abstract, claims 1 and 9, paragraphs 0007-0009, etc. which disclose a trickle charge mode).
Regarding Claim 19:
Modified Beeson teaches the limitations of the preceding claim 16. Modified Beeson, in further view of Bauman, discloses wherein the first mode corresponds to an amount current greater than the second or third mode (Fig. 1, VPMS controller 16, charger 12, battery 11, and their related discussion; see, for example, Abstract, claims 1 and 9, paragraphs 0007-0009, etc. which disclose a rapid charge mode, a normal charge mode, and a trickle charge mode dependent upon the state of charge of the battery).
Regarding Claim 20:
Modified Beeson teaches the limitations of the preceding claim 16. Modified Beeson, in further view of Beeson, discloses wherein the crane is an electric over hydraulic crane configured to receive output power to operate one or more hydraulic pumps of the crane to lift a load Fig.’s 1 and 8, crane 108, and its related discussion; see, for example, paragraphs 0043-0045).
 Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (U.S. Patent Publication Number 2008/0122195) in view of Bauman et al. (U.S. Patent Publication Number 2011/0298624) and in further view of Jochman (U.S. Patent Publication Number 2014/0028029).
Regarding Claim 5:
Modified Beeson teaches the limitations of the preceding claim 2. Modified Beeson fails to teach wherein the power conversion circuitry comprises an AC-to-DC converter.
However, Jochman discloses wherein the power conversion circuitry comprises an AC-to-DC converter configured to convert AC power from the generator to DC power (Fig. 1, power conditioning circuitry 20, and its related discussion; see, for example, paragraphs 0018-0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an AC-to-DC converter, as discussed within Jochman, with the power conversion circuitry of Modified Beeson, so as to provide the necessary components for utilizing AC power generated by the generator within an auxiliary device attached to the auxiliary power system of Modified Beeson which may require DC power.
Regarding Claim 6:
Modified Beeson teaches the limitations of the preceding claim 5. Modified Beeson, in further view of Jochman, discloses wherein the AC-to-DC converter comprises at least one of a switched mode power supply or welding-type power conversion circuitry (Fig. 1, power conditioning circuitry 20 fed to welding equipment as shown, and its related discussion; see, for example, paragraphs 0018-0020).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (U.S. Patent Publication Number 2008/0122195) in view of Bauman et al. (U.S. Patent Publication Number 2011/0298624) in view of Jochman (U.S. Patent Publication Number 2014/0028029) and in further view of Albrecht (U.S. Patent Publication Number 2013/0020300).
Regarding Claim 7:
Modified Beeson teaches the limitations of the preceding claim 5. While Modified Beeson discloses wherein the power conversion circuit is a welding-type power supply, Modified Beeson fails to the power conversion circuitry is detachable from the generator.
However, Albrecht discloses wherein the power conversion circuitry is a welding-type power supply that is detachable from the generator (Fig.’s 2-3, power conversion circuitry 44 with weld power converter 46 and auxiliary power converter 48, and their related discussion; see, for example, paragraph 0003 which discloses the need for portable welding applications as standalone units, and paragraphs 0015-0026 which expound the standalone unit aspect, as well as use within a remote work location, or in an instance in which the unit is isolated from additional power sources). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Beeson to provide a detachable power conversion circuitry, as taught within Albrecht, to utilize the structure within a remote work location, or in an instance in which the unit is isolated from additional power sources.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (U.S. Patent Publication Number 2008/0122195) in view of Bauman et al. (U.S. Patent Publication Number 2011/0298624) and in further view of Peters (U.S. Patent Publication Number 2009/0193800).
Regarding Claim 12:
Modified Beeson teaches the limitations of the preceding claim 1. Modified Beeson fails to teach further comprising an alternator.
However, Peters discloses further comprising an alternator configured to receive the mechanical energy from the engine and configured to provide at least a first portion of the electrical power to the crane via the power conversion circuitry (Fig. 1, engine 12 with alternator not shown, and their related discussion; see, for example, paragraph 0020 which discloses the inclusion of an alternator or generator along with batteries and cables for routing power throughout the distribution system and to devices such as the crane 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alternator, as taught within Peters, within the system of Modified Beeson, so as to potentially provide a higher output voltage to the various loads of the system, such as the crane, thereby potentially ensuring the crane will be provided with an appropriate power level to perform its intended use.
Regarding Claim 13:
Modified Beeson teaches the limitations of the preceding claim 12. Modified Beeson, in further view of Beeson, discloses wherein a second portion of the electrical power is provided to the crane from the battery (Fig.’s 1 and 8, service pack 12, crane 108, and their related discussion; see, for example, paragraphs 0019-0023, 0043-0044, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH N INGE/
Examiner, Art Unit 2836                                                                                                                                                                                           /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836